Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 1 of 45




           EXHIBIT “1”
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 2 of 45



 1   PETER D. KEISLER
     Assistant Attorney General
 2   Civil Division
     United States Department of Justice
 3
     EUGENE M. THIROLF
 4   Director
     Office of Consumer Litigation
 5
     ALAN J. PHELPS
 6   D.C. Bar No. 475938
     Trial Attorney
 7   Office of Consumer Litigation
     United States Department of Justice
 8   1331 Pennsylvania Ave. NW, Suite 950N
     Washington, DC 20004
 9   Tel: 202-307-6154
     Fax: 202-514-8742
10   E-mail: alan.phelps@usdoj.gov
11   Attorneys for the United States
12
13                       UNITED STATES DISTRICT COURT
14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15   HASMIK JASMINE PAPAZIAN,          )   No. CV 07-1479 GPS (RZx)
16                                     )
                Plaintiff,             )   BRIEF OF THE UNITED STATES
17                                     )   IN SUPPORT OF 15 U.S.C.
                    v.                 )   § 1681c(g)
18                                     )
     BURBERRY LIMITED, et al.,         )
19                                     )
                Defendants.            )   Honorable George P. Schiavelli
20                                     )
                                       )
21
22
23
24
25
26
27
28   BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 1
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 3 of 45



 1                              TABLE OF CONTENTS
 2
     INTRODUCTION     . . . . . . . . . . . . . . . . . . . . . . . . . 4
 3
     ARGUMENT     . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 4
          A.      The requirements of § 1681c(g) are clear      . . . . . . 5
 5
          B.      Section 1681c(g) does not violate the First Amendment 7
 6
     CONCLUSION     . . . . . . . . . . . . . . . . . . . . . . . . .         21
 7
 8                            TABLE OF AUTHORITIES
 9
     44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484 (1996)          . . . 8
10
     Aeschbacher v. California Pizza Kitchen, 2007 WL 1500853 (C.D.
11   Cal. Apr. 3, 2007) . . . . . . . . . . . . . . . . . . . . . . 7
12   Arcilla v. Adidas Promotional Retail Operations, Inc., 488 F.
     Supp.2d 965, 2007 WL 1498334 (C.D. Cal. May 4, 2007) . . . . . 7
13
     Big Bear Super Market No.3 v. INS, 913 F.2d 754 (9th Cir. 1990) 6
14
     Bolger v. Youngs Drug Product Corp., 463 U.S. 60 (1983) . . .            11
15
     California Teachers Ass'n v. Bd. of Educ., 271 F.3d 1141 (9th
16   Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . 6
17   Central Hudson Gas & Elec. Corp. v. Public Serv. Comm'n of N.Y.,
     447 U.S. 557 (1980) . . . . . . . . . . . . . . . . . . . . 11-13
18
     City of Dallas v. Stanglin, 490 U.S. 19 (1989)        . . . . . . . . 9
19
     Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293 n. 5
20   (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
21   Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749
     (1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
22
     Greater New Orleans Broad. Ass’n v. United States, 527 U.S. 173
23   (1999) . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13
24   Hill v. Colorado, 530 U.S. 703 (2000) . . . . . . . . . . . . . 5
25   Hurley v. Irish-Am. Gay, Lesbian & Bisexual Group, 515 U.S. 557,
     569-70 (1995)   . . . . . . . . . . . . . . . . . . . . . . . . 9
26
     Lopez v. Gymboree Corp., 2007 WL 1690886 (N.D. Cal., June 9,
27   2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
28   Lorillard Tobacco v. Reilly, 533 U.S. 525 (2001)        . . . .       12, 13

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 2
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 4 of 45



 1
     Pirian v. In-N-Out Burgers, 2007 WL 1040864 (C.D. Cal. Apr. 5,
 2   2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 3   Rumsfeld v. F.A.I.R., 547 U.S. 47, 126 S.Ct. 1297 (2006)          . . . 9
 4   Soualian v. Int'l Coffee & Tea LLC, Case No. CV 07-502-RGK (C.D.
     Cal., June 11, 2007) . . . . . . . . . . . . . . . . . . . . . 4
 5
     Spence v. Washington, 418 U.S. 405, 410-11 (1974)          . . . . . . 9
 6
     Spikings v. Cost Plus, Inc., Case No. CV 06-8125-JFW (C.D. Cal.
 7   May 25, 2007) . . . . . . . . . . . . . . . . . . . . . . . . . 4
 8   Texas v. Johnson, 491 U.S. 397 (1989) . . . . . . . . . . . . . 9
 9   Three Affiliated Tribes of Fort Berthold Reservation v. Wold
     Engineering, P. C., 467 U.S. 138 (1984)   . . . . . . . . . . . 4
10
     Trans Union v. FTC, 245 F.3d 809 (D.C. Cir. 2001)          . .   8, 12-13
11
     Trans Union v. FTC, 267 F.3d 1138 (D.C. Cir. 2001)         . . . . 8, 20
12
     Turner Broad. System, Inc. v. FCC, 520 U.S. 180, 217-18 (1997) 20
13
     United Reporting Pub. Corp. v. California Highway Patrol, 146
14   F.3d 1133 (9th Cir. 1998) . . . . . . . . . . . . . . . . . .          11
15   United States v. Powell, 423 U.S. 87 (1975) . . . . . . . . . . 6
16   Universal City Studios, Inc. v. Corely, 273 F.3d 429 (2d Cir.
     2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
17
     Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc.,
18   455 U.S. 489 (1982)   . . . . . . . . . . . . . . . . . . . . . 6
19   Villegas v. City of Gilroy, 484 F.3d 1136 (9th Cir. 2007) . . . 9
20   Virginia State Bd. of Pharmacy v. Virginia Citizens Consumer
     Council, Inc., 425 U.S. 748 (1976) . . . . . . . . . . . . . . 8
21
22
23
24
25
26
27
28

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 3
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 5 of 45



 1                                INTRODUCTION
 2        Pursuant to 28 U.S.C. § 2403, the United States of America
 3   (“United States”) hereby submits this brief in defense of Section
 4   113 of the Fair and Accurate Credit Transactions Act of 2003
 5   (“FACTA”) (codified at 15 U.S.C. § 1681c(g)) and against the
 6   constitutional challenges presented by Defendant Burberry Limited
 7   in the Counterclaim included with Defendants’ Answer (Dkt. #10).
 8   Section 1681c(g) is neither impermissibly vague nor does it
 9   infringe on any First Amendment right.       The United States
10   respectfully requests that the Court find § 1681c(g)
11   constitutional.
12                                  ARGUMENT
13        As an initial matter, the government understands that
14   Plaintiff’s motion for class certification also is pending before
15   this Court.   The government does not intervene to take a stand on
16   this issue, but notes that at least two courts in cases exactly
17   like this one ruled against class certification.        See Soualian v.
18   Int'l Coffee & Tea LLC, Case No. CV 07-502-RGK (C.D. Cal., June
19   11, 2007) (available at 2007 U.S. Dist. LEXIS 44208); Spikings v.
20   Cost Plus, Inc., Case No. CV 06-8125-JFW (C.D. Cal. May 25, 2007)
21   (available at 2007 U.S. Dist. LEXIS 44214).        Were this Court to
22   also find against class certification, the case likely would be
23   resolved without the necessity of determining the constitutional
24   questions raised by Defendant.     Therefore, the Court need not
25   reach the constitutional issues at this time, depending on the
26   outcome of the class certification motion.       See Three Affiliated
27   Tribes of Fort Berthold Reservation v. Wold Engineering, P. C.,
28   467 U.S. 138, 157 (1984) (“It is a fundamental rule of judicial

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 4
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 6 of 45



 1   restraint . . . that this Court will not reach constitutional
 2   questions in advance of the necessity of deciding them.”).
 3   Should the Court determine that resolution of the constitutional
 4   questions is presently necessary, however, case law provides
 5   ready answers.
 6   A.   The requirements of § 1681c(g) are clear
 7        Section 1681c(g) reads, in relevant part, as follows:
 8        (g) Truncation of credit card and debit card numbers.
 9
                  (1) In general. Except as otherwise provided
10                in this subsection, no person that accepts
                  credit cards or debit cards for the
11                transaction of business shall print more than
                  the last 5 digits of the card number or the
12                expiration date upon any receipt provided to
                  the cardholder at the point of the sale or
13                transaction.
14   15 U.S.C. § 1681c.
15        Defendant asserts that § 1681c(g) is impermissibly vague
16   because it does not specify whether retailers must truncate card
17   numbers and also delete expiration dates.       Defendant claims that
18   the statute can reasonably be read to allow printing of a card
19   expiration date so long as the card number itself is truncated.
20   Such a reading ignores the plain language and purpose of the
21   provision.    The statute as written does not offend due process
22   concerns.
23        A statute is unconstitutionally vague only if (1) “it fails
24   to provide people of ordinary intelligence a reasonable
25   opportunity to understand what conduct it prohibits” or (2) “it
26   authorizes or encourages arbitrary and discriminatory
27   enforcement.”    Hill v. Colorado, 530 U.S. 703, 732 (2000).          This
28   requirement of a “reasonable” degree of clarity does not mean

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 5
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 7 of 45



 1   Congress must use the most precise language conceivable.          “The
 2   fact that Congress might, without difficulty, have chosen clearer
 3   and more precise language equally capable of achieving the end
 4   which it sought does not mean that the statute which it in fact
 5   drafted is unconstitutionally vague.”       United States v. Powell,
 6   423 U.S. 87, 94 (1975) (quotation omitted).
 7        Furthermore, as the Supreme Court has emphasized, “economic
 8   regulation is subject to a less strict vagueness test [than
 9   criminal statutes] because its subject matter is often more
10   narrow, and because businesses, which face economic demands to
11   plan behavior carefully, can be expected to consult relevant
12   legislation in advance of action.”      Village of Hoffman Estates v.
13   Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498 (1982)
14   (footnote omitted); see also Big Bear Super Market No. 3 v. INS,
15   913 F.2d 754, 757 (9th Cir. 1990) (“when the statute regulates
16   the conduct of businesses . . . the vagueness test is relaxed,
17   because businesses have a greater ability to determine the
18   meaning of legislation in advance of their conduct than do
19   individuals.”).
20        Vagueness concerns are more acute where a statute implicates
21   First Amendment rights.    See Hoffman Estates, 455 U.S. at 499.
22   As set out below, the statute at issue does not restrict actual
23   speech protected by the First Amendment.       Even if § 1681c(g)
24   applied to true expression, however, “perfect clarity is not
25   required even when a law regulates protected speech.”         California
26   Teachers Ass'n v. Bd. of Educ., 271 F.3d 1141, 1150 (9th Cir.
27   2001) (citing Ward v. Rock Against Racism, 491 U.S. 781, 794
28   (1989)).   “[E]ven when a law implicates First Amendment rights,

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 6
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 8 of 45



 1   the constitution must tolerate a certain amount of vagueness.”
 2   Id. at 1151.
 3        Section 1681c(g) easily passes muster under either vagueness
 4   test because no reasonable person would read the statute in any
 5   way other than prohibiting the printing on receipts of both
 6   expiration dates and full card numbers.       Read in the unreasonable
 7   manner Defendant suggests, § 1681c(g) would allow retailers to
 8   print full credit/debit card numbers so long as they did not
 9   print the expiration date.     Def.’s Mem. in Opp’n. to Pl.’s Mot.
10   to Dismiss, Dkt. # 21 (“Def.’s Br.”) at 4.       Congress could not
11   have intended that absurd result.      Indeed, at least four courts
12   have recently found, in the context of motions to dismiss brought
13   in cases mirroring the present action, that § 1681c(g) clearly
14   prohibits printing expiration dates.      See Lopez v. Gymboree
15   Corp., 2007 WL 1690886, *3 (N.D. Cal., June 9, 2007); Arcilla v.
16   Adidas Promotional Retail Operations, Inc., 488 F. Supp.2d 965,
17   2007 WL 1498334, *3-5 (C.D. Cal. May 4, 2007); Pirian v. In-N-Out
18   Burgers, 2007 WL 1040864, *3 (C.D. Cal. Apr. 5, 2007);
19   Aeschbacher v. California Pizza Kitchen, 2007 WL 1500853, *3
20   (C.D. Cal. Apr. 3, 2007).     Those courts were correct; the
21   argument advanced by Defendant has no merit.
22   B.   Section 1681c(g) does not violate the First Amendment
23        Defendant’s First Amendment claim is similarly unconvincing.
24   First, it is highly questionable whether Defendant’s procedure of
25   copying card expiration dates and numbers to cash register
26   receipts constitutes speech at all.      Second, even if the act of
27   transferring expiration dates to paper involves expressive
28

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 7
              Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 9 of 45



 1   speech, the government’s restriction on that speech is extremely
 2   limited, reasonable, and constitutional.
 3        Accepting a credit/debit card from a customer, copying the
 4   card number or expiration date onto a receipt, and immediately
 5   handing the card with receipt back to the customer is a rote act
 6   devoid of expression and not “speech” covered by the First
 7   Amendment.     Defendant attempts to liken printing expiration dates
 8   to commercial advertisements, instructions, or computer code.
 9   Def.’s Br. at 8-9.      While it is true that dry facts in
10   advertisements or instructions such as computer code can
11   constitute speech, that is not the situation here.            All of the
12   cases Defendant cites involve statements laden with actual
13   information flowing from one party to another.           See 44
14   Liquormart, Inc. v. Rhode Island, 517 U.S. 484 (1996) (liquor
15   store advertisements); Virginia State Bd. of Pharmacy v. Virginia
16   Citizens Consumer Council, Inc., 425 U.S. 748 (1976) (pharmacy
17   drug prices); Universal City Studios, Inc. v. Corely, 273 F.3d
18   429 (2d Cir. 2001) (computer code).         Defendant’s actions involve
19   no such expression of information; rather, the “speech” at issue
20   is more akin to the act of putting a credit card on a photocopy
21   machine and pressing the button.1        The fact that Defendant’s
22   conduct results in a printed date does not, by itself, implicate
23   the First Amendment.       “[I]t has never been deemed an abridgment
24
          1
25           As discussed below, courts have applied commercial speech
     analysis in the context of other FCRA provisions. See Trans
26   Union v. FTC, 245 F.3d 809 (D.C. Cir. 2001); Trans Union v. FTC,
     267 F.3d 1138 (D.C. Cir. 2001). In these cases, however, the
27   communications at issue involved far more than simply copying a
     date from a card to a piece of paper. Rather, these cases
28   concerned the sale of mailing lists containing contact
     information for consumers who met specific criteria.
     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 8
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 10 of 45



 1   of freedom of speech or press to make a course of conduct illegal
 2   merely because the conduct was in part initiated, evidenced, or
 3   carried out by means of language, either spoken, written, or
 4   printed.”   Rumsfeld v. Forum for Academic and Institutional
 5   Rights, Inc., 547 U.S. 47, 126 S.Ct. 1297, 1308 (2006) (quotation
 6   omitted).
 7        Conduct can constitute speech, but only if it involves
 8   expression.    For good reason, not all conduct qualifies for First
 9   Amendment protection.    “It is possible to find some kernel of
10   expression in almost every activity a person undertakes – for
11   example, walking down the street, or meeting one’s friends at a
12   shopping mall – but such a kernel is not sufficient to bring the
13   activity within the protection of the First Amendment.”          City of
14   Dallas v. Stanglin, 490 U.S. 19, 25-26 (1989) (law imposing age
15   limits on dance halls did not violate First Amendment freedom of
16   association).   Communicative, constitutionally protected conduct
17   requires an intent to convey a particularized message that is
18   likely to be understood by those viewing it.        See Spence v.
19   Washington, 418 U.S. 405, 410-11 (1974) (flying flag upside down
20   found expressive); see also Hurley v. Irish-Am. Gay, Lesbian &
21   Bisexual Group, 515 U.S. 557, 569-70 (1995) (discussing instances
22   in which the Supreme Court has found conduct to be inherently
23   communicative); Texas v. Johnson, 491 U.S. 397, 404 (1989)
24   (burning of flag found expressive); Villegas v. City of Gilroy,
25   484 F.3d 1136, 1139-41 (9th Cir. 2007) (wearing of vests with
26   skull insignia signifying no particular message found not
27   expressive).    Furthermore, it is the duty of the party seeking to
28   engage in allegedly expressive conduct to demonstrate that the

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 9
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 11 of 45



 1   First Amendment applies to that conduct.        Clark v. Cmty. for
 2   Creative Non-Violence, 468 U.S. 288, 293 n. 5 (1984) (“Although
 3   it is common to place the burden upon the Government to justify
 4   impingements on First Amendment interests, it is the obligation
 5   of the person desiring to engage in assertedly expressive conduct
 6   to demonstrate that the First Amendment even applies.”).
 7   Defendant offers no plausible argument that copying a date
 8   already in the possession of a customer from one place to another
 9   is an inherently expressive activity.       It fact, such an action
10   communicates nothing in particular.
11        Even if Defendant could make a case that copying a date from
12   plastic to paper constitutes actual expressive speech, it would
13   be considered, at best, commercial speech.        See Trans Union v.
14   FTC, 295 F.3d 42, 52-53 (D.C. Cir. 2002) (upholding a different
15   section of the FCRA and analyzing it under the commercial speech
16   doctrine).   The Supreme Court has “long recognized that not all
17   speech is of equal First Amendment importance.        It is speech on
18   matters of public concern that is at the heart of the First
19   Amendment’s protection.”     Dun & Bradstreet, Inc. v. Greenmoss
20   Builders, Inc., 472 U.S. 749, 758-59 (1985) (quotations omitted).
21   In particular, “[commercial speech] may be regulated in ways that
22   might be impermissible in the realm of noncommercial expression.”
23   Id. at 759 n.5 (citations omitted).
24        Defendant contends that because expiration dates are not
25   advertisements and do not refer to specific products, they cannot
26   be considered commercial speech.      Def.’s Br. at 7, n.4.
27   Therefore, Defendant claims, printing expiration dates on
28   receipts actually deserves greater First Amendment scrutiny than

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 10
             Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 12 of 45



 1   advertisements.      Id.   Defendant relies for this proposition on
 2   the discussion of commercial speech in Bolger v. Youngs Drug
 3   Product Corp., 463 U.S. 60 (1983), which found that such speech
 4   often constitutes advertising in some form, references a
 5   particular product, and is motivated by economic considerations.
 6   Bolger, 463 U.S. 67-68.
 7           Contrary to Defendant’s argument, commercial speech is not
 8   limited to advertisements for specific products, under Bolger or
 9   any other case.      As the Ninth Circuit has held, whether something
10   constitutes advertising “is the beginning of our inquiry . . .
11   not the end.”     United Reporting Pub. Corp. v. California Highway
12   Patrol, 146 F.3d 1133, 1137 (9th Cir. 1998) (rev'd. on other
13   grounds, Los Angeles Police Dept. v. United Reporting Pub. Corp.,
14   528 U.S. 32 (1999)).       The Bolger Court itself explicitly stated
15   that commercial speech does not require “each of the
16   characteristics present in this case.”         Bolger, 463 U.S. at 67
17   n.14.    In the seminal Central Hudson case, decided just a few
18   years prior to Bolger, the Supreme Court noted that commercial
19   speech can include any “expression related solely to the economic
20   interests of the speaker and its audience.”          Central Hudson Gas &
21   Electric Corp. v. Public Service Comm'n of New York, 447 U.S.
22   557, 561 (1980).
23           The Central Hudson definition is far more broad than the one
24   Defendant attempts to impose through its misreading of Bolger.
25   It covers the “speech” at issue, which, even as Defendant
26   describes it, does nothing more than confirm details of a
27   private, commercial transaction.        See Def.’s Answer and
28   Counterclaim (Dkt. #10) ¶ 40 (printing of expiration date meant

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 11
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 13 of 45



 1   to “confirm to [Defendant’s] customers that a transaction has
 2   been appropriately charged.”).      Such a communication relates only
 3   to the economic interests of the merchant and the consumer.            It
 4   does not touch on any matter of public concern.         It constitutes,
 5   if anything, commercial speech.
 6        Under Central Hudson’s intermediate scrutiny test, the Court
 7   must examine whether 1) the speech concerns lawful activity and
 8   is not misleading; 2) the asserted government interest is
 9   substantial; 3) the regulation directly serves that interest; and
10   4) the regulation is no more extensive than necessary to serve
11   that interest.   Central Hudson, 447 U.S. at 566.        Elaborating on
12   the last factor, the Supreme Court has made clear that “[t]he
13   Government is not required to employ the least restrictive means
14   conceivable, but it must demonstrate narrow tailoring of the
15   challenged regulation to the asserted interest – ‘a fit that is
16   not necessarily perfect, but reasonable; that represents not
17   necessarily the single best disposition but one whose scope is in
18   proportion to the interest served.’”       Greater New Orleans Broad.
19   Ass’n v. United States, 527 U.S. 173, 188 (1999) (quoting Board
20   of Trustees of State Univ. of N. Y. v. Fox, 492 U.S. 469, 480
21   (1989)); Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 556
22   (2001) (explicitly stating that case law does not require “the
23   least restrictive means,” but only a “reasonable fit.”); see also
24   Trans Union v. FTC, 245 F.3d 809, 818-19 (D.C. Cir. 2001)
25   (“Because the FCRA is not subject to strict First Amendment
26   scrutiny . . . Congress had no obligation to choose the least
27   restrictive means of accomplishing its goal.”).         Furthermore,
28   while the commercial speech test requires more than “mere

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 12
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 14 of 45



 1   speculation or conjecture” that the restriction advances the
 2   government interest, Greater New Orleans, supra, at 188, neither
 3   does it require “a surfeit of background information.”          Lorillard
 4   Tobacco, 533 U.S. at 555.     The means used to achieve a
 5   permissible goal can be justified “solely on history, consensus,
 6   and ‘simple common sense.’”     Id. (quoting Florida Bar v. Went For
 7   It, Inc., 515 U.S. 618, 628 (1995)).
 8        The facts of this case meet the first prong of the Central
 9   Hudson test, in that copying expiration dates is not misleading
10   and concerns otherwise lawful transactions.        Regarding the second
11   prong, Defendant does not, and can not, deny the government’s
12   significant interest in preventing identity theft.         See Def.
13   Answer at ¶ 42 (“Congressional concern about identity theft was
14   valid.”); Trans Union, 245 F.3d at 818 (governmental interest in
15   “protecting the privacy of consumer credit information . . . is
16   substantial.”).    The dispute, therefore, centers on the third and
17   fourth prongs of Central Hudson, and specifically Defendant’s
18   assertion that the combination of an expiration date and a
19   truncated card number cannot possibly be used to facilitate the
20   type of fraud Congress wanted to prevent.
21        Congress sought with FACTA to “assist[] consumers in
22   preventing identity theft and for mitigating its consequences
23   once the crime has occurred.”      See 108 H. Rep. No. 263 (2003).
24   The goal of the provision that became § 1681c(g) was to “limit
25   the opportunities for identity thieves to ‘pick off’ key card
26   account information.”    S. Rep. No. 108-166 (2003).       FACTA
27   followed enactment of laws in at least 20 states with provisions
28   similar to § 1681c(g) that prohibited printing the full card

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 13
              Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 15 of 45



 1   number as well as the expiration date on receipts.2            A handful of
 2   other states passed laws focused only on the card number.3                As
 3   shown by the final language of § 1681c(g), Congress mandated the
 4   more comprehensive version of these restrictions as the national
 5   standard.      Congress’ decision to protect both card numbers and
 6   expiration dates from inadvertent disclosure through discarded
 7   sales receipts, as many states had already done, directly serves
 8   the interest Congress sought to protect through the least
 9   restrictive means available.
10        Defendant claims that expiration dates accompanied only by
11   truncated card numbers need no protection from would-be
12   fraudsters.      Defendant submitted with its opposition to
13   Plaintiff’s motion the declaration of a former MasterCard
14   employee who stated that a full expiration date and a truncated
15   card number cannot be used to make fraudulent transactions.
16   Decl. of Joel Lisker, Dkt. #22.         Defendant also contends, based
17
          2
18           See Ariz. Rev. Stat. Ann. § 44-1367 (2001); Ark. Code
     Ann. § 4-107-303 (West 2003); Cal. Civ. Code § 1747.09 (West
19   2007); Colo. Rev. Stat. Ann. § 6-1-711 (West 2006); Conn. Gen.
     Stat. Ann. § 42-133hh (West 2003); Fla. Stat. Ann. § 501.0188
20   (West 2003); Ga. Code Ann. § 10-15-3 (2007); Idaho Code Ann.
     § 28-51-103 (2003); 815 Ill. Comp. Stat. Ann. 505/2mm (West
21   2004); Kan. Stat. Ann. § 50-669b (2002); La. Rev. Stat. Ann.
     § 9:3518.3 (2001); Me. Rev. Stat. Ann. Tit. 10, § 1149 (2004);
22   Nev. Rev. Stat. Ann. § 597.945 (West 2003); N.J. Stat. Ann.
     § 56:11-42 (West 2002); N.Y. Gen. Bus. Law § 520-a (McKinney
23   2003); N.D. Cent. Code § 51-07-27; Ohio Rev. Code Ann. § 1348.18
     (West 2002); Okla. Stat. Ann. Tit. 15, § 752a (West 2002); Tex.
24   Bus. & Com. Code Ann. § 35.61 (Vernon 2003); Utah Code Ann.
     § 13-38-101 (West 2003); Va. Code Ann. § 11-33.2 (West 2004);
25   Wash. Rev. Code Ann. § 19.200.010 (West 2000).
          3
26           See Del. Code Ann. Tit. 11, § 915a (2003); Md. Code Ann.,
     Commercial Law § 14-1318 (West 2003); Mo. Ann. Stat. § 407-433
27   (West 2003); Neb. Rev. Stat. § 28-633 (2002); N.m. Stat. Ann.
     § 56-4-3.1 (West 2003); N.c. Gen. Stat. Ann. § 14-113.24 (West
28   2003); Or. Rev. Stat. Ann. § 646.888 (West 2007); Wis. Stat. Ann.
     § 134.74 (West 2002).
     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 14
              Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 16 of 45



 1   on the same declaration, that card companies routinely complete
 2   transactions with incorrect expiration dates so long as the
 3   expiration date provided to the merchant is in the future.
 4   Def.’s Br. at 3.       Therefore, Defendant claims, a restriction on
 5   copying expiration dates to sales slips does not advance the
 6   government’s interest in preventing identity theft and other
 7   fraud.
 8        Defendant’s argument that a thief would not be able to make
 9   fraudulent charges using only a truncated card number and the
10   full expiration date misses the point.          Thieves might piece
11   together (or “pick off,” in the words of Congress) different bits
12   of information from different sources.          The expiration date of a
13   customer’s credit/debit card, until recently printed on
14   Defendant’s receipts, is one of several pieces of information
15   that can make it easier for criminals to rack up fraudulent
16   charges.     These dates are worth protecting even when not
17   accompanied by other important financial information.4
18        Congress’ actions comport with common experience, testimony
19   provided in support of the legislation, and the instructions
20
          4
21           Mr. Lisker also opines that an identity thief who
     obtained information such as a victim’s Social Security number
22   could open accounts under the victim’s name and make fraudulent
     charges to those new accounts. Expiration dates of existing,
23   legitimate cards may not be pertinent to someone creating new,
     fraudulent accounts from scratch. However, the constitutionality
24   of § 1681c(g) does not require that the provision help fight all
     types of fraud.
25        Mr. Lisker further argues that consumers suffer little or no
     damage from unauthorized use of their credit cards because of
26   laws and policies limiting their liability. Even if victims
     themselves rarely incur any direct monetary loss due to credit
27   card fraud, such losses are paid by consumers everywhere in the
     form of higher bank fees or in the costs for goods and services.
28   Consumer victims also spend valuable time reporting and otherwise
     dealing with this type of fraud.
     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 15
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 17 of 45



 1   credit card companies give to merchants.        For instance, Mari J.
 2   Frank, author of a declaration cited in Mr. Lisker’s declaration,
 3   testified to Congress that expiration dates should be eliminated
 4   from sales receipts.    On May 15, 2003, Ms. Frank advocated for a
 5   rule stating that “[n]o company or entity shall print more than
 6   the last 5 digits of a credit card number or account number or
 7   the expiration date upon any receipt provided to a cardholder.”
 8   See Testimony of Mari J. Frank, May 15, 2003, before the House
 9   Gov’t. Reform Comm. (available at 2003 WL 21130287) (emphasis
10   added).   Ms. Frank was not alone in pressing Congress to protect
11   expiration dates.    Michael D. Cunningham, Senior Vice President
12   of Credit and Fraud Operations for Chase Cardmember Services,
13   testified before the Senate Banking Committee in 2003 that much
14   of the fraud his company encountered occurred when a card
15   “account number and expiration date is compromised[,] permitting
16   purchases by phone, mail, or Internet.”       See S. Hrg. 108-579,
17   June 19, 2003, before the Senate Comm. on Banking, Housing, and
18   Urban Affairs.   Linda Foley, Executive Director of the Identity
19   Theft Resource Center, recommended that Congress require
20   businesses to print only truncated card numbers and no expiration
21   dates on receipts.    Id.
22        Anyone who has used a credit or debit card for telephone or
23   online transactions knows that retailers, especially those
24   accepting orders over the phone or through the Internet, require
25   expiration dates to complete transactions.        That common
26   experience is borne out by the policies of credit card companies.
27   For example, VISA publishes a handout for merchants entitled “If
28

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 16
              Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 18 of 45



 1   the Card is NOT There – You Need to be MORE Aware.”            That
 2   document instructs merchants to:
 3        Ask the customer for the card expiration date and
          include it in your authorization request. An invalid
 4        or missing expiration date can be an indicator that the
          person on the other end does not have the actual card
 5        in hand.
 6   Ex. A.5     In another publication called “Rules for VISA
 7   Merchants,” VISA again states, in a section entitled “Fraud
 8   Prevention Guidelines for Card-Not-Present Transactions,”             that
 9   businesses should:
10        Whenever possible, . . . ask customers for their card
          expiration, or “Good Thru,” date and include it in
11        [the] authorization requests. Including the date helps
          to verify that the card and transaction are legitimate.
12        A [mail order/telephone order] or Internet order
          containing an invalid or missing expiration date may
13        indicate counterfeit or unauthorized use.
14   Ex. B (excerpts from VISA Rules) at 32 (emphasis added).6             Those
15   same Rules further state:
16        Key-entered transactions are fully acceptable, but they
          are associated with higher fraud and chargebacks rates.
17        In addition, when transactions are key-entered, the
          benefits associated with special security features –
18        such as the expiration date and Card Verification Value
          2 (CVV2) – are not available.
19
     Rules, p. 31 (emphasis added).7
20
21        5
             Available at
22   http://usa.visa.com/download/merchants/card_not_there_aware.pdf.
          6
23           Available at
     http://usa.visa.com/download/merchants/rules_for_visa_merchants.p
24   df.
          7
25           In her declaration, Ms. Frank quotes another section of
     the “Rules for Merchants” document for the proposition that all
26   expiration dates are automatically considered correct in
     telephone, mail, or Internet transactions. See Frank Decl. (Dkt.
27   #22, Ex. B) at 5. However, the page from which Ms. Frank quotes
     deals with chargeback “Code 73: Expired Card” and specifies that
28   “[m]any Merchant Banks automatically handle this type of
     chargeback, so you never really see it.” Id. at 103. A
     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 17
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 19 of 45



 1        Other credit card companies similarly advise merchants to
 2   verify expiration dates as a way of helping to prevent fraud.
 3   Ms. Frank’s declaration quotes a “financial crimes expert” with
 4   American Express as stating that “60% of the time the expiration
 5   date is not evaluated for verification purposes.”         Frank Decl.
 6   (Dkt. #22, Ex. B) at 14.     In other words, according to the
 7   documents submitted by Defendant, the expiration date is
 8   evaluated for verification purposes in almost half of American
 9   Express transactions.    The “Fraud Prevention Handbook,” provided
10   to merchants by American Express, verifies that merchants should
11   obtain the expiration date, especially for “card-not-present”
12   transactions:
13        When you are accepting an American Express Card for
          mail, telephone or Internet transactions, obtain the
14        Cardmember’s:
15             1. Name exactly as it appears on the Card
               2. Card account number
16             3. Expiration date on the Card (valid date) . . .
17
          Call American Express Authorizations . . . to verify
18        the billing address and CID. Address verification must
          be done for charges when merchandise will be shipped.
19        Provide:
20             - Cardmember account number
               - Expiration date . . . .
21
22
23
24
     chargeback occurs when a transaction is reversed and cancelled.
25   This section of the “Rules” does not support the broad conclusion
     Ms. Frank draws from it.
26        Furthermore, as stated elsewhere in its Rules for Merchants,
     VISA does consider expiration dates to be one way to help verify
27   legitimate transactions. The statements of VISA’s Joseph Majka,
     as related in Ms. Frank’s declaration, do not address the issue
28   of whether expiration dates are sometimes used to help verify
     transactions as legitimate. See Frank Decl. at 8.
     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 18
              Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 20 of 45



 1   Ex. C (Excerpts from American Express “Handbook”) at 38.8
 2   American Express also urges merchants not to print expiration
 3   dates on receipts in order to protect that information against
 4   fraud:
 5        As an American Express merchant, you are responsible
          for helping to ensure that your customer’s credit card
 6        information is secured and protected against future
          fraud activity. Here are a few steps that you can take
 7        to protect this information:
 8        . . . Do not print the Card expiration date or your merchant
          account number on the terminal (customer) receipt. Only
 9        print a “subset” of the Card account numbers on the terminal
          (customer) receipt.
10
11   Id. at 39 (emphasis added).
12        The company that manages the Discover Card also requests
13   that merchants obtain expiration dates when processing online or
14   over-the-phone orders.        See Ex. D at 41.9    In an online document
15   entitled “Fraud Prevention/Card Not Present,” Discover explains
16   to merchants that the “Types of Suspicious Behavior” potentially
17   indicative of fraud includes when a “[c]ustomer instructs you to
18   try different expiration dates when initial attempts fail.”               Ex.
19   E (emphasis added) at 44.10
20        As illustrated by these instructions from credit card
21   companies to merchants, expiration dates should be used to
22   evaluate the legitimacy of        transactions.     If a customer provides
23
          8
24           Available at
     https://www209.americanexpress.com/merchant/singlevoice/resources
25   /FPHANDcvr.pdf.
          9
26           Available at
     http://www.discovernetwork.com/home/data/fraud_faq.html.
27        10
             Available at
28   http://www.discovernetwork.com/resources/data/card_not_present.ht
     ml.
     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 19
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 21 of 45



 1   an expiration date that does not match the true date, the
 2   authorization may fail.     Expiration dates may not be examined in
 3   every case; the thoroughness of the verification process is
 4   determined to a large extent by individual merchants, their
 5   banks, and the customer’s card issuer.       But expiration dates
 6   plainly are not extraneous information, as Defendant suggests.
 7   Checking expiration dates and protecting them from casual
 8   disclosure is one method that credit card companies, banks, and
 9   merchants employ to prevent fraud.       See Decl. of Don Coker
10   (submitted with Pl.’s Reply to Def.’s Opp’n. to Pl.’s Mot. to
11   Dismiss Counterclaim) at ¶ 14 (purchase declined at online
12   retailer due to invalid expiration date).        Even if that does not
13   happen in every single case, intermediate scrutiny does not
14   obligate courts to invalidate a “remedial scheme because some
15   alternative solution is marginally less intrusive on a speaker's
16   First Amendment interests.”     Turner Broad. System, Inc. v. FCC,
17   520 U.S. 180, 217-18 (1997) (citations omitted).         “So long as the
18   means chosen are not substantially broader than necessary to
19   achieve the government’s interest, . . . [a] regulation [is] not
20   . . . invalid simply because a court concludes that the
21   government's interest could be adequately served by some
22   less-speech-restrictive alternative.”       Id. at 218 (quotation
23   omitted).
24        Here, Congress reasonably determined that expiration dates
25   should be protected, and that conclusion led directly to the
26   extremely limited restriction on the “speech” embodied by
27   § 1681c(g).   “[T]he government cannot promote its interest
28   (protection of personal financial data) except by regulating

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 20
           Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 22 of 45



 1   speech because the speech itself (dissemination of financial
 2   data) causes the very harm the government seeks to prevent.”
 3   Trans Union v. FTC, 267 F.3d 1138, 1141 (D.C. Cir. 2001).          The
 4   restriction, in other words, directly serves the government’s
 5   interest by means no more restrictive than necessary.          In fact,
 6   the prohibition affects no other speech whatsoever, either
 7   indirectly or unintentionally.      It does not even prevent
 8   Defendant from doing what it claims to do by printing such
 9   information:   Customers can confirm that transactions were
10   properly charged by looking at the truncated card number and
11   other information on the receipt, without the expiration date.
12   In any calculation of the costs and benefits of § 1681c(g), the
13   “cost” column would have to be set at zero.        It easily passes the
14   Central Hudson test.
15                                  CONCLUSION
16        Section 1681c(g) directly advances the government’s
17   legitimate interest in preventing identity theft and related
18   fraud by means that are as narrowly tailored as possible.
19   Furthermore, the terms of the statute are clear.         The United
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

     BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681C(G) - 21
Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 23 of 45
Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 24 of 45
  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 25 of 45




                  Exhibit A




BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 24
                 Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 26 of 45




                                                                            With the proper
                                                                            know-how and the
                                                                            right tools, mail order,
                                                                            telephone and Internet
                                                                            merchants can detect
                                                                            fraud and avoid
                                                                            associated card losses.




If the Card is NOT There —
You Need to be MORE Aware
To stay ahead of the crooks and reduce your fraud exposure:                 If you suspect fraud:
1	   Ask the customer for the card expiration date and include it in your   n 	 Ask the customer for day/
     authorization request. An invalid or missing expiration date can be         evening phone numbers, then
	    an indicator that the person on the other end does not have the             call the customer with any
	    actual card in hand.                                                        questions.
                                                                            n 	 Ask for additional information
2	 Use fraud detection tools like the Address Verification Service (AVS)
                                                                              (e.g., bank name on the front
	 and Card Verification Value 2 (CVV2) as part of the authorization
                                                                            	 of card).
	 process. To order the Merchant Guide to AVS (VRM 01.01.06) or the
   Merchant Guide to CVV2 (VRM 03.14.06) call 1-800-VISA-311 or visit       n	Separately confirm the order
   www.visa.com/merchant.                                                   	 by sending a note via the
                                                                              customer’s billing address,
3	 Be on the lookout for questionable transaction data or other signs       	 rather than the “ship to” address.
   indicating “out of pattern” orders.




         Report suspicious activity to your merchant bank.
              BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 25
                                                                                   VRM 12.05.06   © 2007 Visa U.S.A. Inc.
  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 27 of 45




                  Exhibit B




BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 26
  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 28 of 45




Rules for Visa Merchants
Card Acceptance and Chargeback
Management Guidelines




BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 27
                  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19
                                                               ➔ S e c t i oPage
                                                                            n o n e : G29
                                                                                       e tt i nof
                                                                                               g d45
                                                                                                  own                                                                                           to basics




                                        VisaNet® is part of Visa’s consumer payment system. It is itself a collection of
                                        systems that includes:
                                        •	 An authorization service through which issuers can approve or decline
                                           individual Visa card transactions.
                                        •	 A clearing and settlement service that processes transactions
                                           electronically between merchant banks and issuers to ensure that:
                                                –	 Visa transaction information moves from merchant banks to issuers for
                                                   posting to cardholders’ accounts.
                                                –	 Payment for Visa transactions moves from issuers to merchant banks to
                                                   be credited to the merchant’s account.


 Transaction                           The following illustrations show the life cycle for Visa card transactions, for both
 Life Cycles                           card-present and card-not-present purchases. Processing events and activities
                                       may vary slightly for any one merchant, merchant bank, or card issuer, depend-
                                       ing on card and transaction type, and the processing system used.


Authorization
                                           2. Merchant swipes the card,
1. Cardholder                              enters the dollar amount, and
presents a Visa                            transmits an authorization request
card to pay for                                                                                                      3. Merchant bank
                                           to the merchant bank. For card-not-
purchases. For                                                                                                       electronically sends
                                           present transactions, the account
card-not-present                                                                                                     the authorization
                                           number and other information may
transactions, the                                                                                                    request to VisaNet.
                                           be digitally or key-entered.
cardholder provides                                                                                    3
the merchant with                                                                                                                                           4. VisaNet passes
the account number,
                                                                 2
                                                                                                                                                            on the request to the
expiration date,                                                                                                                                            card issuer.
                                                                                                                                                      4
billing address,
and CVV2.           1




                                                                                                                                                                                       5. Card issuer
                                                                                                                                                                               5 approves or
                                                                                                                                                                                       declines the
                                   8                                                                                                                                                   transaction.




    8. Merchant receives the
    authorization response                                     7
    and completes the
    transaction accordingly.                                   7. Merchant bank                                    6        6. VisaNet forwards the card
                                                               forwards the response                                        issuer’s authorization response
                                                               to the merchant.                                             to the merchant bank.




Rules for Visa Merchants—Card Acceptance and Chargeback Management Guidelines	                                                                                                                            
©2006 Visa U.S.A. Inc., all rights reserved, to be used solely for the purpose of providing Visa Card acceptance services as authorized pursuant to agreement with a Visa member financial institution.
           BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 28
                   Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 30 of 45
➔ S e c t i o n o n e : G e tt i n g d o w n t o b a s i c s




Clearing and Settlement

                                          10. Merchant bank
                                          credits the merchant’s
                                          account and electronically
                                          submits the transaction to
                                          Visa for settlement.                              11
9. Merchant                                                                                                                                       12
                                         10
deposits the
transaction receipt
with merchant
bank.*
                                                                                               VisaNet:
    9                                                                                                                                    Card issuer:
                                                                                              •	facilitates
                                                                                                settlement.                              •	posts the
                                                                                                                                           transaction to
                                                                                              •	pays the merchant
                                                                                                                                           the cardholder
                                                                                                bank and debits
                                                                                                the card issuer
                                                                                                                                           account.                                13
                                                                                                account, then                            •	sends the monthly
                                                                                                sends the                                  statement to the                      13. Cardholder
                                                                                                transaction to the                         cardholder.                           receives the
                                                                                                card issuer.                                                                     statement.


*Merchants or their agents that store, process, or transmit data may not store sensitive authentication data (full magnetic-stripe or
chip) contents. Card Verification Value 2 (CVV2), or PIN Verification Value (PVV)—even if it is encrypted. Once an authorization is pro-
cessed, such data should no longer exist. The only components of the magnetic stripe that can be stored are name, account number,
and expiration date.




	           	                                                                                Rules for Visa Merchants—Card Acceptance and Chargeback Management Guidelines
	       ©2006 Visa U.S.A. Inc., all rights reserved, to be used solely for the purpose of providing Visa Card acceptance services as authorized pursuant to agreement with a Visa member financial institution.
            BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 29
                  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19
                                                               ➔ S e c t i oPage
                                                                            n o n e : G31
                                                                                       e tt i nof
                                                                                               g d45
                                                                                                  own                                                                                           to basics




 DCC          For both a card-present or card-not-present environment, a DCC transaction
 Transaction must contain all of the following:
 Receipt      •	 Transaction amount of the goods or services purchased in the merchant’s
 Requirements     local currency—including currency symbol next to the amount
                                        •	 Exchange rate, including any commission
                                        •	 Total price in the transaction currency, accompanied by the words
                                           “Transaction Currency”—including currency symbol next to the amount
                                        •	 A disclaimer that:
                                               –	 is easily visible to the cardholder,
                                               –	 specifies that the cardholder has been offered a choice of payment in
                                                  the merchant’s local currency, and that the cardholder understands the
                                                  choice of currency is final




                                                                                                                                                      Truncated Account Number
                                                                                                                                                      Visa requires that all new
                                                                                                                                                      electronic POS terminals
                                                                                                                                                      provide account number
                                                                                                                                                      truncation on transaction
                                                                                                                                                      receipts. This means that
                                                                                                                                                      only the last four digits of an
                                                                                                                                                      account number should be
                                                                                                                                                      printed on the customer’s copy
                                                                                                                                                      of the receipt.
                                                                                                                                                      After July 1, 2006, the
                                                                                                                                                      expiration date should not
                                                                                                                                                      appear at all. Existing POS
                                                                                                                                                      terminals must comply with
                                                                                                                                                      these requirements by July 1,
                                                                                                                                                      2006. To ensure your POS
                                                                                                                                                      terminals are properly set
                                                                                                                                                      up for account number
                                                                                                                                                      truncation, contact your
                                                                                                                                                      merchant bank.




Rules for Visa Merchants—Card Acceptance and Chargeback Management Guidelines	                                                                                                                            17
©2006 Visa U.S.A. Inc., all rights reserved, to be used solely for the purpose of providing Visa Card acceptance services as authorized pursuant to agreement with a Visa member financial institution.
           BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 30
                   Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 32 of 45
➔ Section two: Card–Present Transactions




                                           Key-entered transactions are fully acceptable, but they are associated with higher
                                           fraud and chargebacks rates. In addition, when transactions are key-entered, the
                                           benefits associated with special security features—such as the expiration date and
                                           Card Verification Value 2 (CVV2)—are not available.

    How to                              These best practices can help you keep key-entered transactions at acceptably
    Minimize                            low levels and should be incorporated into your daily operations and staff train-
    Key-Entered                         ing and review sessions.
    Transactions                        Pinpoint Areas with High Key-Entry Rates
                                        Calculate the percentage of key-entered transactions compared to total trans-
                                        actions to pinpoint which stores, terminals, or sales associates have high key-
    Many products
                                        entry rates. Merchants are encouraged to monitor their key-entry rates on a
    are available
    for cleaning                        monthly basis. 
    magnetic-stripe                      To obtain the percentage of key-entered transactions for a particular terminal,
    readers. You                         divide the total number of key-entered transactions by the total number of sales.
    can order Visa                       Exclude from both totals any mail or telephone orders that may have been made
    ReaderCleaner™                       at the terminal. Perform the above calculation for each terminal, and for each
    cards (VBS -
                                         sales shift to determine the key-entry rate per sales associate. Repeat the pro-
    MIM 01.04.03)
    from Visa                            cess for each store, as appropriate.
    Fulfillment at
    1-800-VISA-311.                      Find Causes and Look for Solutions
                                         If your key-entry rates are greater than one percent per terminal or sales associ-
                                         ate, you should investigate the situation and try to find out why. The following
                                         chart summarizes the most common reasons for high key-entry rates and pro-
                                         vides possible solutions.

        Key-Entry Cause                                                                                  Solution
        Damaged Magnetic-Stripe Readers                                                                  Check magnetic-stripe readers regularly to make
                                                                                                         sure they are working.
        Dirty Magnetic-Stripe Readers                                                                    Clean magnetic-stripe reader heads several times a
                                                                                                         year to ensure continued good use.
        Magnetic-Stripe Reader Obstructions                                                              Remove obstructions near the magnetic-stripe read-
                                                                                                         er. Electric cords or other equipment could prevent a
                                                                                                         card from being swiped straight through the reader
                                                                                                         in one easy movement.
        Spilled Food or Drink                                                                            Remove any food or beverages near the magnetic-
                                                                                                         stripe reader. Falling crumbs or an unexpected spill
                                                                                                         could soil or damage the machines.
        Anti-Theft Devices that Damage Magnetic                                                          Keep magnetic anti-theft deactivation devices away
        Stripes                                                                                          from any counter area where customers might place
                                                                                                         their cards. These devices can erase a card’s mag-
                                                                                                         netic stripe.
        Improper Card Swiping                                                                            •	 Swipe the card once in one direction, using a
                                                                                                            quick, smooth motion.
                                                                                                         •	 Never swipe a card back and forth.
                                                                                                         •	 Never swipe a card at an angle; this may cause a
                                                                                                            faulty reading.
    	

22 	         	                                                                                Rules for Visa Merchants—Card Acceptance and Chargeback Management Guidelines
	       ©2006 Visa U.S.A. Inc., all rights reserved, to be used solely for the purpose of providing Visa Card acceptance services as authorized pursuant to agreement with a Visa member financial institution.
            BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 31
                 Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 33 of 45
➔ Section three: Card–Not-Present Transactions




	                                     Fraud Prevention Guidelines for Card-Not-Present
	                                     Transactions

                                       Visa has established a range of fraud-prevention policies, guidelines, and servic-
                                       es for card-not-present merchants. Using these tools will help protect your busi-
                                       ness from fraud-related chargebacks and losses. MO/TO and Internet merchants
                                       should strongly consider developing in-house fraud control policies and providing
                                       appropriate training for their employees.
                                       The following sections outline basic fraud-prevention guidelines and best prac-
                                       tices for card-not-present merchants.


    Authorize    Authorization is required on all card-not-present transactions. Card-not-present
    All Card-    transactions are considered as zero-floor-limit sales. Authorization should occur
    Not-Present before any merchandise is shipped or service performed.
    Transactions

    Ask for Card                      Whenever possible, card-not-present merchants should ask customers for
    Expiration                        their card expiration, or “Good Thru,” date and include it in their authorization
    Date                              requests.

                                       Including the date helps to verify that the card and transaction are legitimate.
                                       A MO/TO or Internet order containing an invalid or missing expiration date may
                                       indicate counterfeit or other unauthorized use.


    Ask for CVV2 The Card Verification Value 2 (CVV2) is a three-digit security number printed
                                      on the back of Visa cards to help validate that a customer is in possession of
                                      a legitimate card at the time of an order. (See Visa Card Features and Security
                                      Elements on page 23.)
                                       Studies show that merchants who include CVV2 validation in their authoriza-
                                       tion procedures for card-not-present transactions can reduce their fraud-related
                                       chargebacks.


    CVV2                              To ensure proper CVV2 processing for card-not-present transactions, merchants
    Processing                        should:
                                       4	 Ask card-not-present customers for the last three numbers in or beside the
                                          signature panel on the back of their Visa cards.




40	        	                                                                                Rules for Visa Merchants—Card Acceptance and Chargeback Management Guidelines
	     ©2006 Visa U.S.A. Inc., all rights reserved, to be used solely for the purpose of providing Visa Card acceptance services as authorized pursuant to agreement with a Visa member financial institution.
          BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 32
                  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 34 of 45




   Section 7:	                                Chargeback Reason Codes




                                                    The chargebacks discussed in this section are grouped into six
                                                    classifications:
                                                     4	 Non-Receipt of Information
                                                     4	 Fraud Codes
                                                     4	 Authorization Errors
                                                     4	 Processing Errors
                                                     4	 Cancelled or Returned
                                                     4	 Non-Receipt of Goods or Services




Rules for Visa Merchants—Card Acceptance and Chargeback Management Guidelines	                                                                                                                            83
©2006 Visa U.S.A. Inc., all rights reserved, to be used solely for the purpose of providing Visa Card acceptance services as authorized pursuant to agreement with a Visa member financial institution.
           BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 33
                  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19
                                                           ➔ S e c t i o n s e Page
                                                                               v e n : c h a 35
                                                                                             r g e bof
                                                                                                    a c k45
                                                                                                          reason                                                                                      codes




Reason Code 73: Expired Card


 Definition                            The card issuer received a transaction that was completed with an expired card
                                       and was not authorized.



 Most                                  The merchant accepted a card after its expiration or "Good Thru" date and did
 Common                                not obtain an authorization approval from the card issuer.
 Causes

 Merchant                              Back-Office Staff
 Actions                               Card Not Expired—Key-Entered Transaction
                                       (PR) For key-entered transactions, the expiration date should be on the manually
                                       imprinted copy of the front of the card. If the expiration date on sales receipt
                                       shows the card had not expired at the time of the sale, send a copy of the
                                       receipt to your merchant bank. The chargeback is invalid regardless of whether
                                       authorization was obtained.
                                        Card Expired, Authorization Obtained
                                        (PR) If the card was swiped or a manual imprint made, an authorization approval
                                        was obtained as required, inform your bank of the transaction date and amount.
                                        Many merchant banks automatically handle this type of chargeback so you
                                        never see it.
                                        Card Expired, No Authorization Obtained
                                        (NR) If the card is expired and you did not obtain an authorization, accept the
                                        chargeback.

                                        Point-of-Sale Staff
                                        Check Expiration Date
                                        (PM) Check the expiration or "Good Thru" date on all cards. A card is valid
                                        through the last day of the month shown; for example, if the Good Thru date is
                                        04/08, the card is valid through April 30, 2008 and expires on May 1, 2008.
                                        Card-Not-Present, Authorization Obtained
                                        (PR) If the transaction was a MO/TO or Internet transaction, then the expiration
                                        date provided by the cardholder is considered correct. Many merchant banks
                                        automatically handle this type of chargeback, so you really never see it.




                                                     Merchant Actions Legend:
                  (PR) Possible Remedy (PM) Preventive Measure (NR) No Remedy (CS) Customer Service Suggestion

Rules for Visa Merchants—Card Acceptance and Chargeback Management Guidelines	                                                                                                                       103
©2006 Visa U.S.A. Inc., all rights reserved, to be used solely for the purpose of providing Visa Card acceptance services as authorized pursuant to agreement with a Visa member financial institution.
           BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 34
                 Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 36 of 45
➔ Section seven: chargeback reason codes




    Reason Code 73: Expired Card (continued)
                                       Always Get Authorization Approval for Expired Cards
                                       (PM) Always request an authorization for transactions on expired cards and
                                       submit the expiration date on the card as part of the authorization request.
                                       The expiration date is submitted automatically when you swipe a card. If a
                                       transaction is not approved, do not complete the sale.

                                       Owner/Manager
                                       Check Card Expiration Date
                                       (PM) Periodically remind point-of-sale staff to check the card’s expiration date
                                       before completing transactions and to always obtain an authorization approval if
                                       the card is expired.




                                                    Merchant Actions Legend:
                 (PR) Possible Remedy (PM) Preventive Measure (NR) No Remedy (CS) Customer Service Suggestion

104	       	                                                                                Rules for Visa Merchants—Card Acceptance and Chargeback Management Guidelines
	     ©2006 Visa U.S.A. Inc., all rights reserved, to be used solely for the purpose of providing Visa Card acceptance services as authorized pursuant to agreement with a Visa member financial institution.
          BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 35
  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 37 of 45




                  Exhibit C




BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 36
                    Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 38 of 45
FP-HAND2000
              ®
Cards




                                                American Express
                             Fraud Prevention
                                Handbook




                  BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 37
                                                                                                                                                                                                                                    BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 38
                                                                 Mail Order, Telephone Order, Internet Order                                          Mail Order, Telephone Order, Internet Order
                                                                 Acceptance Procedures                                                                Acceptance Procedures (continued)
                                                                 Since mail, telephone and Internet orders are more susceptible to Card fraud,
                                                                 American Express has designed procedures to help protect the Cardmember and          Additionally:
Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 39 of 45




                                                                 the Service Establishment. By following these procedures, you may prevent a            • If you submit electronically, your
                                                                 criminal from obtaining merchandise or services at your expense.                         electronic Charge Record should
                                                                 When you are accepting an American Express Card for mail, telephone or                   indicate “Mail Order,” “Phone
                                                                 Internet transactions, obtain the Cardmember’s:                                          Order” or “Internet” on the
                                                                   1. Name exactly as it appears on the Card                                              Cardmember billing statement.
                                                                   2. Card account number                                                               • Select shippers that do not allow
                                                                                                                                                          shipment re-routes.
                                                                   3. Expiration date on the Card (valid date)
                                                                                                                                                        • If phone/Internet orders are allowed
                                                                   4. Card Identification (CID) number (if your
                                                                                                                                                          to be picked up at retail locations,
                                                                     establishment is certified to verify the Card
                                                                                                                                                          require the Card to be presented.
                                                                     Identification Number)
                                                                       The CID is a 4-digit number printed                     CID                    Authorization Procedures
                                                                       above the account number on the face
                                                                       of all American Express Cards. The Card                                        Call American Express Authorizations
                                                                       Identification number can help you                                             at (1-800-528-2121) to verify the billing
                                                                       control fraud:                                                                 address and CID. Address verification
                                                                        • The Customer must have the actual                                           must be done for charges when mer-        The risk of fraud is greater during
                                                                                                                                                      chandise will be shipped. Provide:        transactions where the card is not
                                                                          Card; carbons and old receipts do not                                                                                 present. Therefore it is important to
                                                                           display this number.                                                         • Cardmember account number             follow proper security procedures.
                                                                        • The CID has the advantages of a personal identification number                • Expiration date
                                                                          without the problems. Cardmembers don’t have to remember a special            • Name as it appears on the Card
                                                                          code; it’s printed on the Card.                                               • Cardmember billing address
                                                                        • Fraud associated with stolen Card numbers is greatly reduced as the CID       • Card Identification Number
                                                                          changes each time a new card is issued.
                                                                                                                                                      You will be told “yes” or “no” depending on whether or not the billing address
                                                                  5. Billing address, and the address where the merchandise is to be shipped,         and CID match our files. Remember that the billing address verification and the
                                                                    (if different from the billing address)                                           CID verification are checks, not guarantees that the charge is legitimate.
                                                                       Automatic Address Verification (AAV)
                                                                       In our on-going commitment to help eliminate fraud in the phone and mail
                                                                       order industry, American Express offers Automatic Address Verification
                                                                       (AAV) for American Express transactions. This system electronically trans-
                                                                       mits your customer’s address and zip code to our Cardmember’s file. You
                                                                       receive a code indicating a complete, partial, or no-match for each transac-
                                                                       tion to help you make informed shipping decisions. AAV is free to mer-
                                                                       chants and qualified third-party processors. For additional information
                                                                       regarding AAV, contact your American Express Account Representative.
                                                                  6. Billing address phone number and home or business number
                                                                  7. Phone number where the Cardmember can be reached (if different from the
                                                                    home or business phone)
               6                                                                                American Express Fraud Prevention Handbook            American Express Fraud Prevention Handbook                                                                                                         7
                                                                                                                                                                                                                                                           BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 39
                                                                 Mail Order, Telephone Order, Internet Order                                                 Information Protection/Data Security
                                                                 Acceptance Procedures (continued)                                                           As an American Express merchant, you are responsible for helping to ensure that
                                                                                                                                                             your customer’s credit card information is secured and protected against future
                                                                                                                                                             fraud activity. Here are a few steps that you can take to protect this information:
                                                                 Reducing Fraud and Chargeback Risk
                                                                                                                                                               1. Customer’s credit card information should be kept confidential. Any electronical-
                                                                 When the billing address is confirmed but delivery will be to a different address,
Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 40 of 45




                                                                                                                                                                  ly stored Cardmember information should be encrypted and/or password
                                                                 you help reduce the risk of fraud and chargebacks if you:                                        protected. (Consult your Terminal Provider or local software specialty store
                                                                   • Call back the Cardmember to                                                                  for assistance.)
                                                                     validate the order. Be sure                                                               2. Store your daily credit card receipts in a secured area and limit access to this
                                                                     not to call the phone number                                                                 information to personnel that need this information for accounting and customer
                                                                     received with the order;                                                                     service purposes only.
                                                                     check the telephone directory,
                                                                                                                                                               3. Credit card information that is discarded
                                                                     if possible.
                                                                                                                                                                  should be shredded or destroyed. Always
                                                                   • Another way to help control                                                                  destroy unneeded carbon copies of charge
                                                                     future fraud and chargeback                                                                  forms, lodging portfolios or car rental
                                                                     losses is to suppress printing                                                               agreements to prevent misuse of valuable
                                                                     the Card number on the ship-                                                                 Cardmember information.
                                                                     ping invoice. Instead, you
                                                                                                                                                               4. Do not print the Card expiration date or your
                                                                     may wish to block out all                 As Internet orders become more common-
                                                                                                               place, it is important that your procedures
                                                                                                                                                                  merchant account number on the terminal
                                                                     but the last 4 or 5 digits of
                                                                                                             include a thorough check of each customer.           (customer) receipt. Only print a “subset” of
                                                                     the 15-digit Card number
                                                                                                                                                                  the Card account numbers on the terminal
                                                                     (see example – Information
                                                                                                                                                                  (customer) receipt.
                                                                     Protection, p.9). Additionally,
                                                                     never print the CID number on the shipping invoice.                                       5. Only your terminal provider or Helpdesk
                                                                                                                                                                  Representative should make changes or
                                                                   • Be wary of situations where someone places a telephone order, then sends
                                                                                                                                                                  upgrades to your Point of Sale equipment
                                                                     someone (who does not present the Card) to pick up the merchandise.
                                                                                                                                                                  and transmission lines.
                                                                   • Do not accept a fax of the Card as a valid presentation.
                                                                                                                                                               6. Monitor behavior and activities of employ-
                                                                   • If transactions are done via the Internet, ensure that sites are secured for elec-           ees, especially in transactions where the Card
                                                                     tronic commerce with the main emphasis of protecting unauthorized access to                  is out of the customer’s possession. Ensure
                                                                     the customer card information (e.g., behind a firewall). Transactions should be              that portable and hand held card reading/
                                                                                                                                                                                                                       Only print a “subset” of the Card
                                                                                                                                                                                                                        account number on the receipt.
                                                                      conducted using browser software that supports industry-standard encryp-                    capturing devices are not being used by
                                                                     tion protocols. Passwords to Merchant Web sites should be changed regularly                  employees to capture card data. Be wary of a
                                                                     and never set to default.                                                                    “contact person” that shows up regularly to
                                                                                                                                                                  meet with an employee to drop off/pick up
                                                                 Reminders:
                                                                                                                                                                  a scanner, or to pay off an employee for data
                                                                   • If you fulfill an order more than 30 days after the original authorization, call             that has been collected.
                                                                     again for a new approval code before mailing the merchandise.
                                                                   • Charges cannot be submitted for payment until the merchandise is shipped.
               8                                                                                  American Express Fraud Prevention Handbook                    American Express Fraud Prevention Handbook                                                                                                                      9
  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 41 of 45




                  Exhibit D




BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 40
            Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 42 of 45




   Register to Use
   Discovernetwork.com    Help Topics
   About Us
   Help & FAQs            Fraud Prevention - Ask The Expert (FAQs)
General FAQs                 1.   How can I prevent fraud?
Reporting FAQs               2.   How can I prevent Internet, Mail-Order (MO) and Telephone-Order (TO) fraud?
Submission Error Fees        3.   Why should I require CID on my Web site?
FAQs                         4.   Why should I require a signature when delivering mail or telephone orders?
Internet FAQs                5.   Why is data security so important and how can I protect my business and
Rules and Regulations             customers from hacking attacks?
Fraud Prevention             6.   Where can I report suspected Merchant Fraud?
Fraud Prevention FAQs        7.   Where can I meet other Merchants that may have the same Card Not Present
System Requirements               (CNP) fraud concerns that I have?
Account Activation           8.   What are some signs of suspicious behavior?
Gift Card FAQs               9.   What do I do if I suspect a Card is fraudulent in a Card Present situation?
Online Advertising FAQs     10.   What are some tools offered by Discover Network to help prevent fraud?
Automatic Payments
FAQs
   Privacy
   Contact Us              1. How can I prevent fraud?
                           There isn't a single simple solution or tool to preventing fraud. It takes an assortment of
   Site Map                many tools to prevent fraud. The best protection comes from knowledge and
   Terms of Use            understanding of the latest tools and trends impacting the marketplace. Discover
   Discover Network        Network offers its Merchants numerous tools to assist in the fight against fraud.
   Acceptance Mark -       Reading through the FAQs listed below will help you determine what your business
   Guidelines and Logos    needs to do to reduce your fraud risk. Awareness is the first step towards fighting fraud!

                           2. How can I prevent Internet, Mail-Order (MO) and Telephone-Order (TO)
                           fraud?
                           Here are some guidelines for preventing Internet and MO/TO fraud:

                           Request Cardholders for the following information during the order taking
                           process:

                              z   Cardmember Name, exactly how their name appears on their Discover®
                                  Network-issued card
                              z   Card Account Number is at least 16 digits
                              z   Card Expiration Date, four-digit number MM/YY
                              z   CID (Card Identification Data), the three-digit number located on the back of the
                                  card in the signature panel
                              z   Card billing address along with the ship-to address (when necessary)
                              z   Home, business or other telephone number where the Cardmember can be
                                  reached

                           For each transaction, be sure to:

                              z   Request and validate the Card Identification Data (CID) (the three-digit code on
                                  the back of the card in the signature panel). The CID can be submitted in the
                                  electronic authorization request or can be used when calling our authorization
                                  center
                              z   Verify the customer's billing address, either electronically or by our automated


         BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 41
  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 43 of 45




                  Exhibit E




BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 42
             Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 44 of 45




   Merchant Resources
   Home                     Fraud Prevention
   Order Signage &
   Supplies                 Card Not Present
   Fraud Prevention
Card Present                 In any situation where a card is not present and you are unable to complete a face-to-
Card Not Present             face transaction, the opportunity for fraud increases.
Discover Network
Security Features            Card Not Present (CNP) transactions have become the foundation for commerce over
Internet and Protecting      the Internet in addition to mail order and telephone order businesses. To assist your
Customer Information         company in reducing fraud exposure, these helpful tips have been developed for
Internet Fraud Alert         Discover® Network Merchants who are doing business in a CNP environment.
Abbreviated Numbers
Fraud Prevention Supplies       z   Authorization Center
Ask the Expert (FAQs)           z   Helpful Hints to Reduce Chargebacks and Risks
   Data Security                z   Types of Suspicious Behavior
   Discover Network Gift
   Card Products             Authorization Center
   Payroll Cards             To obtain an authorization or address verification, or to question the validity of a
   Contactless Payments      Discover® Network Issued Credit Card, please call 1-800-347-1111.
   Biometrics
   Merchant Offers           Helpful Hints to Reduce Chargebacks and Risks
   Online Advertising           z   Request and validate the Card Identification Data (CID) (the three-digit code on
   Automatic Payments               the back of the card in the signature panel). The CID can be submitted in the
   Change Your Bank                 electronic authorization request or can be used when calling our authorization
   Account Information              center
                                z   Verify the customer's billing address, either electronically or by our automated
   Rules and Regulations            phone system (Address Verification System - AVS)
   Activate Your                z   Check your delivery service contract for who is responsible for merchandise not
   Terminal / POS Device            delivered
   Transaction Processors       z   Get a signature for each delivery
                                z   Keep all delivery records
                                z   All declines are final. Do not force through any sales for which you have received
                                    any declined response to your authorization request
                                z   If the sale is on a credit card, do not refund in cash or by check. Refund sales on
                                    the same card account that the purchase was made on
                                z   Include your common DBA and customer service number on the Cardholder's
                                    transaction statement
                                z   Clearly communicate any and all delivery charges, restocking or other fees
                                z   Clearly explain any return policies and offer documentation of this policy with
                                    each sale
                                z   When working on a chargeback, document efforts to satisfy the customer
                                z   Respond to all Chargebacks, even the small ones (remember, this is your
                                    customer)
                                z   Duplicate charges, or installment plans, unless otherwise stated, require an
                                    authorization for each sale

                             Types of Suspicious Behavior
                             Please consider that these are only indicators of higher risk transactions. One behavior


         BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 43
  Case 3:19-cv-00448-RDM Document 2 Filed 03/13/19 Page 45 of 45


              alone may not be a concern.

                 z   New customer attempts to make a very large credit card transaction
                 z   Customer doesn't know the Card Identification Data (CID) found on the back of
                     the Card, indicating that they don't have the actual Card
                 z   Customer’s address does not match when attaining an Address Verification
                 z   Shipping to an address other than the billing address
                 z   Customer asks that you try lower dollar amounts when a decline message is
                     received
                 z   Customer instructs you to try different expiration dates when initial attempts fail
                 z   Customer hesitates, or has a long pause, when asked for personal information
                 z   Customer repeatedly sends e-mail messages requesting confirmation of shipment
                 z   Customer attempts to place multiple orders to the same address
                 z   Customer attempts to purchase large quantities of a single item
                 z   Customer purchases several large-ticket items, which do not go together, e.g.,
                     appear random
                 z   Customer calls a few minutes before closing and wants several large-ticket items
                 z   Customer requests that sales be split up to avoid paying "import taxes" and/or
                     "duty fees"
                 z   Customer requests shipment to an overseas destination
                 z   Customer seems overly concerned about delivery time frames to overseas
                     destinations
                 z   Customer attempts to place a large order using several credit cards to obtain the
                     total authorization amount
                 z   Customer offers the phone number to an authorization center to speed up the
                     credit card approval process
                 z   Customer has little regard for price
                 z   Customer shows little or no concern for return policies, manufacturer warranties
                     and/or rebates when purchasing in large quantities

              *Please refer to your Discover Network Merchant Operating Regulations for further
              Card Not Present (CNP) requirements with respect to the submission of sales.

              If there is a breach in your system, notify Discover® Network Security within 48 hours
              at 1-800-347-3083.

              Click here to learn more about our Data Security guidelines and our DISC program.

              For more extensive information on fraud prevention, including identifying the Discover
              Card brand, handling suspicious situations, and recovering lost or stolen cards, please
              consult your Discover Network Merchant Operating Regulations.

              In our efforts to assist our Merchants that conduct e-commerce transactions, Discover
              Network is a proud sponsor of the Merchant Risk Council. Learn more.

              Fraud Prevention Supplies

              Back to Top


            Register About Us      Terms of Use     Privacy   Help & FAQs      Contact Us    Site Map


            © 2007 DFS Services LLC




BRIEF OF THE UNITED STATES IN SUPPORT OF 15 U.S.C. § 1681c(g) (EXHIBITS) - PAGE 44
